--------------------------------------------------------------------------------

MASTER INTERNATIONAL LICENSE AGREEMENT

          THIS MASTER INTERNATIONAL LICENSE AGREEMENT (this “Agreement”) is
entered into as of June 1, 2011, by and between Stone Corporation Inc., a
corporation organized and validly existing under the laws of the Japan
(“Licensor”), and Horiyoshi the Third Limited, a/k/a Horiyoshi the Third, a
corporation organized and validly existing under the laws of Hong Kong
(“Licensee”).

          WHEREAS, Licensor has registered, owned, used, and/or claims common
law trademark ownership rights in the trademark “HORIYOSHI”, and related
trademarks (individually and collectively, the “Licensed Mark”), for apparel and
other products, in the United States and other countries; and

          WHEREAS, Licensee desires to use, and Licensor is willing to grant to
Licensee the right to use, the Licensed Mark in connection with the manufacture,
promotion, sale and distribution in the Territory (as defined below) of the
products set forth herein (the “Licensed Products”), upon the terms and subject
to the conditions herein set forth.

          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the parties hereby
agree as follows:

1.      DEFINITIONS

          As used in this Agreement, the following terms shall have the
following meanings:

          1.1           “Annual Minimum Royalties” has the meaning set forth in
Section 3.4.

          1.2           “Horiyoshi Licensee” means any person (including legal
entities; hereinafter the same) licensed by Licensor, including the Licensee.

          1.3           “Contract Year” means (i) in the case of the first
Contract Year hereunder, the period commencing on June 1, 2011, and ending on
December 31, 2012, and (ii) thereafter, each twelve- month period during the
term of this Agreement commencing on January 1, and ending on December 31 of
each calendar year.

          1.4           “Granted Rights” has the meaning set forth in Section
2.1.

          1.5           “Licensed Facility” means any factory, plant, warehouse,
showroom, business office, retail store or other facility or premises used or
occupied by Licensee, or by any employee, agent, subcontractor or Sublicensee of
Licensee, engaged in the manufacture, promotion, sale or distribution of
Licensed Products, or any associated tags, fabrics, accessories, labels,
packaging or advertisements.

          1.6           “Licensed Mark” means the trademark(s), the rights to
which are owned or held by Licensor, related to the mark “HORIYOSHI”, and all
derivatives there of, as set forth in the attached Schedule A.

          1.7           “Licensed Products” means all products, goods and
services, in all categories, without limitation.

          1.8           “Net Sales” means the total aggregate of the Net Selling
Prices for all Licensed Products for any given period.

--------------------------------------------------------------------------------

          1.9           “Net Selling Price” means Licensee's invoiced price,
less returns actually received back by written credit memoranda, and other
deductions authorized in Section 3.3.

          1.10           “Quarter” means each consecutive three (3) month period
(January 1 through March 31, April 1 through June 30, July 1 through September
30, and October 1 through December 31) during a Contract Year.

          1.11           “Running Royalty” has the meaning set out in Section
3.3.

          1.12           “Sales Quota” has the meaning defined in Section 3.5.

          1.13           “Sublicensee” means an approved person to which
Licensee has granted a sublicense in accordance with Section 9.3.

          1.14           “Territory” means the entire world, without limitation.

2.      GRANT OF LICENSE

          2.1           Granted Rights: Licensor hereby grants to Licensee, and
Licensee accepts from Licensor, the exclusive right, license and privilege
(hereinafter, the “Granted Rights”) in the Territory only, and only during the
term of this Agreement, to (i) use, and (ii) grant sublicense(s) to use (in
whole or in part, and only in accordance with Section 9.3), the Licensed Mark in
connection with the design, manufacture, sourcing, promotion, sale and
distribution of the Licensed Products and no other goods, wares or merchandise
of any kind whatsoever. Nothing contained in this Agreement shall be construed
as an assignment or grant to Licensee of any right, title or interest in or to
the Licensed Mark and Granted Rights, except for the license granted under this
Section 2.1.

          2.2           Term: The term of this Agreement shall commence on June
1, 2011, and terminate at midnight on December 31, 2021, unless terminated
sooner in accordance with the provisions of Section 7 of this Agreement.
Provided it is not then in material breach of this Agreement, Licensee shall
have the option to extend the term of this Agreement in five (5) year
increments, upon written notification of Licensee’s exercise of such option to
Licensor that shall be sent to Licensor not later than ninety (90) days before
the termination of the term.

          2.3           Account Summary Report: Licensee shall provide Licensor
with copies of all account summary reports in the form reasonably acceptable to
Licensor ninety (90) days after the end of the relevant Contract Year. Licensee
may provide its Sublicensee’s reports where appropriate.

          2.4           Reservation of Certain Rights: Notwithstanding Section
2.1, Licensor expressly reserves the rights (i) to grant the Granted Rights to
parties other than Licensee within the Territory for any goods or services other
than the Licensed Products, and outside the Territory for all goods and services
including the Licensed Products, and (ii) to market any goods and services
bearing the Licensed Mark, including the Licensed Products, outside the
Territory, and any goods and services bearing the Licensed Mark, other than the
Licensed Products, within the Territory. Nothing in this Agreement shall be
construed as prohibiting or limiting Licensor or any person authorized by
Licensor from manufacturing any product, including Licensed Products, bearing
the Licensed Mark, in the Territory for ultimate sale outside the Territory, or
from transhipping any such product through the Territory.

2

--------------------------------------------------------------------------------

3.      ENTRY FEE; FLAT FEE; ROYALTIES; PAYMENT; ACCOUNTING; AUDIT

          3.1           Entry Fee: Licensee shall pay Licensor a non-refundable
entry fee of seven hundred and fifty thousand US dollars (US$750,000) upon
execution of this Agreement by Licensee, or otherwise as the parties mutually
agree. For the avoidance of doubt, this fee shall not act as a deposit or
advance against any Running Royalty (as defined in Section 3.3 below), and shall
not be credited against any other fee or amount due Licensor from Licensee set
forth herein.

          3.2           Flat Fee: For the calendar month of June, 2011, Licensee
shall pay Licensor a non-refundable flat fee of forty-five thousand US dollars
(US$45,000). Thereafter, on a calendar monthly basis, commencing on July 1, 2011
until May 31, 2012, Licensee shall pay Licensor a non-fundable flat fee of
thirty thousand US dollars (US$30,000). Each such flat fee shall be payable to
Licensor within thirty (30) days from the end of the relevant month, on a
month-by-month basis, or otherwise as the parties mutually agree. For the
avoidance of doubt, these monthly flat fees shall not act as a deposit or
advance against any Running Royalty, and shall not be credited against any other
fee or amount due Licensor from Licensee set forth herein.

          3.3           Running Royalty: Commencing on June 1, 2012, until the
expiration of the term, Licensee shall pay Licensor a Running Royalty at the
rate of six percent (6%) of Net Sales of all Licensed Products sold at any time
from the beginning of each Contract Year through the last day of such Contract
Year during the term of this Agreement. Notwithstanding the foregoing, the
Running Royalty attributed to the first Contract Year shall be calculated from
Net Sales of all Licensed Products sold from June 1, 2012 to the last day of the
first Contract Year (i.e. December 31, 2012) only. The Running Royalty shall be
calculated in respect of each Contract Year and paid ninety (90) days after the
end of the relevant Contract Year; provided that, the total amount of Annual
Minimum Royalties actually paid in respect of such Contract Year in accordance
with Section 3.5 below, shall be deducted from the total Running Royalty due in
respect of such Contract Year; provided further that, if the total amount of
Annual Minimum Royalties paid for the relevant Contract Year is greater than the
amount of Running Royalty due in respect of such Contract Year, Licensor shall
have no obligation to return any such excess to the Licensee. Licensed Products
shall be considered “sold” for the purpose of calculating the Running Royalty
upon the earlier of (i) shipment or (ii) invoicing of the Licensed Products by
Licensee. No costs incurred in connection with the manufacture, promotion, sale
or distribution of the Licensed Products, reserves for returns or otherwise, or
withholding or other taxes of any nature paid or payable by Licensee, shall be
deducted from Net Sales in calculating the Running Royalty payable hereunder,
save only the following authorized deductions: (x) uncollectible accounts and
customary trade discounts and markdown allowances actually taken and reflected
on the face of the invoice (excluding discounts for prompt or accelerated
payments such as anticipation discounts whether or not shown on the face of the
invoice), and (y) amounts for returns or credits actually taken or granted.

          3.4           Annual Minimum Royalties:

                         3.4.1      Generally: Licensee shall pay Licensor
minimum royalty amounts (the “Annual Minimum Royalties”) at amounts to be
negotiated between the parties in good faith not later May 1, 2012.

                         3.4.2      Payment: The full amount of Licensee’s
Annual Minimum Royalty payment shall be due and payable ninety (90) days after
the end of the relevant Contract Year, regardless of the amount of Net Sales by
Licensee during that relevant Contract Year. The above Annual Minimum Royalties
shall apply separately to each Contract Year, and any excess of Running Royalty
over Annual Minimum Royalties for any given Contract Year shall not be applied
as a credit against any royalties (whether Annual Minimum Royalties or Running
Royalty) accruing in any subsequent Contract Year.

3

--------------------------------------------------------------------------------

          3.5           Taxes: All royalties payable by Licensee hereunder shall
be paid in full, without set-off or counterclaim, free of any deductions or
withholdings. In the event that Licensee is prohibited by applicable law from
making payments hereunder free of deductions or withholdings, Licensee shall pay
such additional amounts to Licensor as may be necessary in order that the actual
amount received after deduction or withholding (and after deduction or
withholding, or payment, of any additional taxes or other charges due as a
consequence of the payment of such additional amount) shall be equal to the
amount that Licensor would have received if such deduction or withholding were
not required; provided that, if required by applicable law, Licensee shall
withhold the amount of any taxes levied by the tax authorities of any
jurisdiction on payments made by Licensee to Licensor and which are by law
payable by Licensor, shall promptly effect payment thereof to the appropriate
tax authorities, and shall transmit to Licensor official tax receipts or other
evidence issued by the appropriate tax authorities sufficient to enable Licensor
to support a claim for the United States income tax credit in respect of any
such taxes so paid.

          3.6           Copies of Invoices: Licensee shall provide Licensor with
copies of all invoices issued for Licensed Products (whether by Licensee,
directly, or by any Sublicensee) at such time as Licensee provides Licensor with
the Yearly Statement.

          3.7           Yearly Statements: Licensee shall deliver to Licensor,
ninety (90) days after the end of the relevant Contract Year (whether or not any
payment of Running Royalty is due on such date) a certified royalty statement in
the form reasonably acceptable to Licensor, showing gross sales, adjustments to
gross sales and Net Sales by Licensee during such Contract Year, together with
any supporting documentation or schedules reasonably requested by Licensor. Each
such statement shall be accompanied by an unqualified “CFO Statement” from
Licensee’s chief financial officer in the form and with supporting schedules and
other materials as reasonably requested by Licensor from time to time. The
receipt or acceptance by Licensor of any royalty statement or of any royalties
paid hereunder (including the cashing of any royalty check) shall not preclude
Licensor from questioning the correctness thereof at any time thereafter for up
to twenty-four (24) months from the time of Licensor’s receipt of a given
royalty statement, on a statement-by-statement basis, and in the event any
inconsistencies or mistakes are subsequently discovered in such statements or
payments during that period, they shall immediately be rectified by Licensee and
the appropriate payments made by Licensee upon demand.

          3.8           Accounting Records: Licensee shall keep accurate books
of account and records covering all transactions relating to the license hereby
granted (including, without limitation, with respect to any transactions entered
into by any sublicensee of Licensee), separate from its books of account and
records covering any unrelated transactions. Said records shall include but not
be limited to sales journals, cash receipts books, assignments sheets tendered
to any factor, and any monthly factor statements. Licensor, its representatives
and agents, shall have the right at any time during ordinary business hours to
examine and photocopy such books of account and records, and all other documents
and data in the possession or under the control of Licensee reasonably
necessary, in the opinion of Licensor, to verify compliance by Licensee with the
terms of this Agreement. All such books of account and records shall at all
times be maintained at the registered office of Licensee, and shall be kept
available to Licensor as herein provided for at least three (3) years after any
termination hereof. Licensor shall give Licensee at least fourteen (14) calendar
days’ advanced written notice before conducting any audit of Licensee’s books of
account and records.

4

--------------------------------------------------------------------------------

          3.9           Inventory Records and Audit: Licensee shall assign the
Licensed Products style numbers distinct from any other products Licensee may
manufacture or sell. The style number assigned to a specific Licensed Product
shall be identical to the style number identifying that Licensed Product in all
books and records of Licensee. All sales of Licensed Products shall be made on
sequentially numbered invoices which shall contain sales related only to the
Licensed Products. Licensor, its representatives and agents, shall be entitled
to take physical inventory of the Licensed Products and other products of
Licensee and to inspect all or any part of any Licensed Facility at any time
during ordinary business hours. Licensor shall give Licensee at least fourteen
(14) calendar days’ advanced written notice before conducting any audit of
Licensee’s books of account and records. In the event that any audit or physical
inventory reveals an underpayment of royalties, Licensee shall pay to Licensor
the amount of any such underpayment; provided that, if any audit or physical
inventory reflects an underpayment of Running Royalty for any Contract Year
greater than five percent (5%), Licensee shall reimburse to Licensor all actual
and verifiable legal, accounting and other expenses of such audit or inventory
upon demand.

          3.10           Delinquent Payments: Any royalties or other amounts not
paid by Licensee when due under this Agreement shall bear interest from the date
due until paid at a rate equal to the lesser of (i) four percent (4%) over the
prime rate (reference rate) announced from time to time by Bank of America,
N.A., or (ii) the maximum interest rate permitted by law. With respect to any
deficiency in the payment of royalties, interest thereon shall accrue from the
date such royalties should have been paid, not the date such deficiency is
discovered.

4.      QUALITY CONTROL

          4.1           Representations and Warranties Regarding Quality:
Licensee acknowledges that if the Licensed Products designed, manufactured and
sold by it are inferior in quality, design, material, or workmanship, as
compared to other Licensor products associated with the Licensed Mark, the
substantial goodwill and favorable public recognition which Licensor has built
up and now possesses in the Licensed Mark, and the value of the Granted Rights,
will be impaired. Accordingly, Licensee hereby represents, warrants and
covenants that the Licensed Products shall be of a high standard of quality and
of such style, appearance and quality as to be suited for exploitation of the
Granted Rights to their best advantage. Licensee, any Sublicensee, and any
subcontractor of either thereof, shall adhere to the standards of vendor
engagement held by Licensor and provided to Licensee prior to or
contemporaneously with the execution of this Agreement, as the same may be
amended by Licensor and provided to Licensee in writing from time to time.

          4.2           Approval of Samples: Licensee, or any party acting under
its authority, shall, prior to commencing production of a new Licensed Product
or any substantial modification of an existing Licensed Product, furnish to
Licensor for examination and approval, at Licensee's expense, a reasonable
number of representative samples thereof (not less than three), together with
associated tags, labels, packaging, specifications, sizes and colors, and shall
not manufacture, promote, advertise, distribute or sell any Licensed Product
without the prior written approval of Licensor. Any Licensed Product not
disapproved by the Licensor, within fourteen (14) days after receipt by the
Licensor of the samples designated by it, shall be deemed approved, if the
delivery of such samples was memorialized by means of a written receipt.
Licensee shall not manufacture, advertise, distribute or sell any goods or
merchandise which depart from the approved form of any such sample in any
material respect without Licensor's prior written consent. Upon request from
time to time, Licensee shall furnish to Licensor without charge a reasonable
number of additional production samples of any Licensed Product to facilitate
Licensor's verification of the conformity of such Licensed Product to the
approved form thereof.

5

--------------------------------------------------------------------------------

          4.3           Inspections: Licensor, its representatives and agents,
shall have the right at any time during ordinary business hours to inspect any
and all Licensed Facilities. Licensor shall give Licensee at least fourteen (14)
calendar days’ advanced written notice before conducting any audit of Licensee’s
books of account and records. Licensee shall promptly provide Licensor with the
name, address, telephone and fax numbers, names of managers and operators, any
symbol or number it or any Licensed Facility may use or may be required to use
to identify itself as a source of goods, and notice of any change thereof.
Licensor, its representatives and agents, shall have the right to inspect and
test any of the Licensed Products and to take any other action which, in the
opinion of Licensor, is necessary or useful to assure that the Licensed Products
are made, distributed and displayed in accordance with this Agreement. Licensee,
or its Sublicensees, shall be able to sub-contract without the prior written
approval of Licensor provided sub-contractor has signed a subcontractor
agreement in a form reasonably acceptable to Licensor, as the same may be
amended by Licensor from time to time. In the event that the Licensed Products,
related fabrics, or accessories, are manufactured by any person other than
Licensee, Licensee shall require such person contractually to observe and
perform all relevant terms of this Agreement, shall not allow such person to
further sub-contract, and shall at all times use due diligence to obtain
compliance herewith.

          4.4           Selling Samples: Licensor, at its sole and absolute
discretion, may provide to Licensee selling samples from Licensor or other
Horiyoshi Licensees, as selected by Licensee, at the cost incurred by Licensor
(including freight and shipping) for each sample. Licensee shall be responsible
for importation of such selling samples to the Territory and all costs thereof,
including shipping, insurance and duty.

5.      INTELLECTUAL PROPERTY RIGHTS

          5.1           Notice of License: Licensee shall cause to appear on all
tags and labels affixed to each article of the Licensed Products manufactured,
sold or distributed by it hereunder, and on or within all packaging,
advertising, promotional or display materials produced or used in connection
with the Licensed Products, such notices and legends as Licensor may from time
to time designate, including, without limitation, notice of the license hereby
granted, the Licensed Mark, any other trademarks or registered marks or
indications of Licensor, and other intellectual property rights.

          5.2           Form of Licensed Mark: Licensee shall affix to each
article of the Licensed Products tags and labels in the form or forms from time
to time prescribed by Licensor. Licensee shall use the Licensed Mark only in the
form, color and manner from time to time authorized in writing by Licensor. Upon
written notice and in its sole discretion, Licensor may change such forms,
colors and manners of use of the Licensed Mark, and Licensee must comply with
said changes as soon as all inventory then on hand, or contracted for prior to
such notice, is used or sold. Licensee shall provide a detailed accounting of
such inventory and proof of compliance within thirty (30) calendar days of
receipt of such written notice.

          5.3           Copyrights, Patents and Utility Designs: If any articles
of the Licensed Products which incorporate the Licensed Mark, or artwork
appearing on labels, tags, packaging, advertisements or promotional materials
which incorporate the Licensed Mark are original designs created by or for
Licensee (in which case Licensee shall ensure that such designs are “works for
hire” (or the equivalent under the laws of the Territory) or unconditionally
assigned to Licensee), Licensee shall register any intellectual property rights
in and to such designs in the name of Licensor, and shall cause all such rights
to be assigned to Licensor in compliance with the requirements of the relevant
laws of the United States and the copyright, patent, utility design and other
intellectual property laws of the Territory. Such registration shall be made at
the cost of Licensee, and shall be undertaken as Licensor shall direct.

6

--------------------------------------------------------------------------------

          5.4           Preservation of Licensor Rights: Licensee agrees to
cooperate fully and in good faith with Licensor for the purpose of securing and
preserving the rights of Licensor in the Granted Rights. Licensee hereby
acknowledges that Licensor is the sole and exclusive owner of the Licensed Mark
and that nothing contained in this Agreement shall be construed to convey to
Licensee any right or interest in the Licensed Mark, other than the specific
license herein granted. Licensee shall not, during the term of this Agreement or
thereafter, at any time challenge or contest directly or indirectly the
validity, exclusive ownership, title and registration of the Licensor in and to
the Licensed Mark or the Granted Rights, or the validity of the license granted
under this Agreement. During the term of this Agreement or at any time
thereafter, Licensee shall execute such documents as Licensor may request from
time to time to ensure that all right, title and interest in and to the Licensed
Mark resides in Licensor. Licensee shall exercise best commercial efforts to
assist Licensor in maintaining Licensor's legal rights in the Licensed Mark,
including furnishing samples, signing declarations or applications, and
providing testimony upon Licensor's request.

          5.5           Trademark Use and Registration: The parties agree that
all uses of the Licensed Mark by Licensee hereunder shall inure to the benefit
of Licensor, and that only Licensor is and shall be entitled to register the
Licensed Mark in the Territory or any other jurisdiction. Licensee shall not
apply for any registration of the Licensed Mark in the name of anyone other than
Licensor, and agrees that if it does so in violation of the foregoing provision,
any such applications or registrations that may issue shall be deemed
automatically assigned to Licensor.

          5.6           No Use in Corporate Name: Licensee agrees not to use the
Licensed Mark or any variant thereof in any part of its corporate, firm or
business name, without the express prior written permission of Licensor and in
accordance with the terms of Licensor.

          5.7           Approval of Advertising Materials: No tag, label,
packaging, advertising or promotional material which incorporates the Licensed
Mark shall be manufactured or used by Licensee without having first submitted
the same to Licensor for its written approval. In no event shall Licensee
undertake any television, radio, billboard, print, point- of-sale or other
advertising, promotion or publicity in connection with the Licensed Products
without Licensor's prior written approval of the form, nature and content of
such advertising, promotion or publicity.

          5.8           Use by Other Firms: Should any person other than
Licensee use or permit the use of any advertising, promotion or publicity
material other than material previously approved in writing by Licensor,
Licensor shall have the right to require such other person immediately to
discontinue any such use. Licensee shall use best commercial efforts to limit
the rights of any other person to whom it sells or distributes any of the
Licensed Products in accordance with the foregoing provisions so that Licensor
may in its own name and right cause such other person to forthwith cease the use
of any material not previously approved in writing by Licensor.

          5.9           Artwork and Designs: All artwork and designs for the
Licensed Products which incorporate the Licensed Mark, associated tags, labels
and packaging shall be prepared by or for Licensee at Licensee's sole expense
and subject to Licensor's approval. All such artwork and designs, or
reproductions thereof, shall, notwithstanding their creation or use by Licensee,
be and remain the property of Licensor, and Licensor shall be entitled to use
the same and to license the use of the same by others. Licensor shall provide to
Licensee upon request at Licensee's expense current camera-ready artwork and
advertising as available.

7

--------------------------------------------------------------------------------

          5.10           Compliance with Laws: All Licensed Products shall be
manufactured, advertised, sold and distributed in compliance with all applicable
laws and regulations. Licensee shall pretest all Licensed Products and cause
truthful labeling regarding their care, maintenance and use to be affixed to
them. Licensee shall keep Licensor fully and immediately informed of any
complaint or other action by any governmental body or consumer group related to
the Licensed Products, and shall act expeditiously to resolve any such
complaint.

          5.11           Goodwill: Any and all goodwill arising from any use by
Licensee of the Granted Rights inures solely to the benefit of Licensor, and
neither during nor after the term of this Agreement shall Licensee assert any
interest in or claim to such goodwill. Licensee agrees not to take any action
actually or potentially detrimental, in the opinion of Licensor, to the goodwill
associated with the Licensed Mark.

          5.12           Infringement: Licensee shall reasonably assist
Licensor, whenever reasonably requested, in the protection or enforcement of any
of Licensor rights in the Licensed Mark, and Licensor, in its discretion, may
commence and prosecute any claims or suits in its own name or in the name of
Licensee, or join Licensee as a party thereto. Licensee shall promptly notify
Licensor in writing of any infringement or other unauthorized use of the
Licensed Mark or violation of the Granted Rights by others, and shall be
responsible for securing and preserving Licensor's rights in the Licensed Mark
in the Territory. Licensee shall not institute any suit or take any action on
account of any such infringement or other use without first obtaining the
written consent of Licensor. If Licensor grants such consent, Licensee may at
its expense prevent, by legal action or other lawful means, any infringement of
the Granted Rights. Any award of damages or compensation obtained by Licensee,
net of Licensee's out-of-pocket expenses in obtaining the award, shall be
included in Licensee's Net Sales when actually collected by Licensee. While
Licensor may elect to retain counsel and prosecute any infringement, Licensor
shall not be obligated hereunder to retain counsel, to bear any expenses, to
institute legal action or to take any other action to prevent or remedy any such
infringement.

          5.13           No Restriction on Other Goods or Services: For the
avoidance of doubt, and notwithstanding anything herein to the contrary,
Licensee shall be free to, and unrestricted in, the design, creation, marketing,
promotion, sales and distribution of any other goods or services in all
categories and throughout the entire world, without limitation, provided that
any such goods or services do not incorporate, in whole or in part, the Licensed
Mark (the “Licensee Goods”). Further, for the avoidance of doubt, and
notwithstanding anything herein to the contrary, Licensee or its assignees shall
at all times exclusively own and control all trademarks, marks, trade dress and
all other intellectual property related to the Licensee Goods.

6.      DISTRIBUTION

          6.1           Best Commercial Efforts: Licensee agrees that throughout
the term of this Agreement it shall diligently and continuously offer the
Licensed Products for sale, meet all orders promptly, and otherwise use best
commercial efforts to maximize exploitation of the Granted Rights in accordance
with this Agreement.

8

--------------------------------------------------------------------------------

          6.2           Prohibited Distribution Methods: In the interest of
preserving the high reputation and good-will associated with the Licensed Mark,
Licensee shall sell Licensed Products only to retail stores and merchants having
a high-quality image, and which offer customer services, display and support
commensurate with such image. Licensee shall exercise due care to avoid sales or
distribution made in whole or in part for resale or distribution outside the
Territory or for publicity or advertising purposes, combination or tie-in sales,
premiums, giveaways or any other secondary use or similar method of
merchandising, all of which are prohibited hereunder without the prior written
approval of Licensor. Licensee shall incorporate the terms of this Section 6.2
in all sales agreements and invoices covering Licensed Products, in such form
that Licensor may enforce such terms in its own name and right.

          6.3           Exclusivity: Tie-ins: Under no circumstances shall
Licensee grant exclusivity for sales of any of the Licensed Products to any
purchaser or purchasers without the prior written consent of Licensor. Licensee
shall not require any purchaser to purchase any merchandise other than Licensed
Products as a condition to any purchase of Licensed Products.

          6.4           Sales Policies: Licensee acknowledges that the
availability and selection of styles, fabrication, colors and sizes are an
integral part of the high reputation and value which the trade and the public
have come to associate with the Licensed Mark, and agrees that its policies of
sale, distribution, and exploitation shall be of a high and ethical standard,
and that the same shall in no way reflect adversely upon the good name,
trademarks and/or trade name of the Licensor. Licensee further agrees to use
best commercial efforts to insure that, at all times during the term hereof, the
Licensed Products ordered, and approved by Licensee for shipment, are shipped
timely in compliance with the shipping schedule recited in each order.

          6.5           Sale of Licensed Products Via the Internet:

                         6.5.1      Nothing contained herein shall prohibit
Licensee from distributing the Licensed Products by means of one or multiple
sites on the internet owned and operated by Licensee. Licensee acknowledges that
such site(s) shall be of such design and functionality as may reasonably be
required to maintain or enhance the Granted Rights.

                         6.5.2      Licensee, without the prior written consent
of Licensor, may operate, or authorize any third party to operate a site, the
domain name to which is comprised of, or incorporates all or any aspect of the
Granted Rights. Further, nothing herein shall restrict Licensee from using or
authorizing the use of the Granted Rights as a meta tag or in other usual and
customary ways of directing visits to such web site(s) (for example only, by
means of linking).

                         6.5.3      The parties acknowledge that the worldwide
web is not subject to the same geographic limitations as more traditional forms
of retailing. Therefore, any such web site shall contain such statements and
protections as are reasonable and customary to assist Licensee in its efforts to
honor the territorial limitation of this Agreement (if any). Accordingly, any
page containing the Licensed Products shall: (1) State that such goods are for
delivery only within the Territory; (2) Be in the primary language(s) spoken
within the Territory; and (3) Restrict the payment for the Licensed Products to
the primary currency or currencies accepted within the Territory.

7.      TERMINATION

          7.1           Material Breach: If Licensee shall be in material breach
of any provision of this Agreement, Licensor, in addition to all other rights
and remedies available to it hereunder or otherwise at law or in equity, may
terminate this Agreement and the license hereby granted by giving written notice
of such breach. If such breach is not curable, such termination shall be
effective upon the giving of notice. If such breach is a failure to pay money
due, such termination shall be effective five (5) business days after the giving
of notice. If such breach is curable and other than a failure to pay money due,
such termination shall be effective ten (10) business days after the giving of
notice. If Licensee cures such breach to Licensor's satisfaction within the
period provided, Licensor's notice shall be deemed withdrawn and this Agreement
shall not terminate.

9

--------------------------------------------------------------------------------

          7.2           Bankruptcy: If Licensee (i) files or has filed against
it a petition in bankruptcy, (ii) is adjudicated a bankrupt, (iii) becomes
insolvent, (iv) makes an assignment for the benefit of its creditors or an
arrangement pursuant to any bankruptcy or insolvency law, (v) suffers any
similar or analogous event in consequences of debt, or (vi) has a receiver
appointed over it or its business, this Agreement and the license hereby granted
shall automatically and immediately terminate without notice of any kind being
required. In the event of any such termination, Licensee, its representatives,
receivers, trustees, administrators, agents, successors and assigns shall have
no right to sell, exploit or deal in any way with or in any of the Licensed
Products or any associated tags, labels, packaging, advertising or promotional
materials without the prior written consent of Licensor.

          7.3           Effect of Termination: Upon termination of this
Agreement for any reason whatsoever:

                         7.3.1      all rights granted to Licensee hereunder
shall immediately and automatically revert to Licensor, who shall be free to
license others to use the Granted Rights in connection with the manufacture,
promotion, sale and distribution of Licensed Products in the Territory, and
otherwise to exploit the Granted Rights, and Licensee shall refrain from any
further direct or indirect use or exploitation of the Granted Rights, except to
the extent specifically set forth in Section 7.4;

                         7.3.2      Licensee shall execute and deliver to
Licensor, in such form as Licensor shall request, any and all documents which
may be necessary or useful to cancel the license granted hereunder and otherwise
to fully vest all of the Granted Rights in Licensor;

                         7.3.3      Licensee shall be deemed, at Licensor's
election, to have assigned, transferred and conveyed to Licensor any agreements,
purchase orders, goodwill and other right, title and interest in and to or
arising from the Granted Rights which may have been obtained by or vested in
Licensee as a consequence of any endeavors of Licensee, and Licensee shall
execute any instruments requested by Licensor to accomplish the same. Where the
Licensee has already manufactured the relevant Licensed Products, the Licensee
shall be under an obligation to supply such goods to the Licensor, at cost price
if Licensor so elects to purchase said Licensed Products. Where the Licensee has
not already manufactured the relevant Licensed Products, the Licensee shall be
under an obligation, if so required by the Licensor, to manufacture such goods
solely for the purpose of supplying them to the Licensor, at cost price;

                         7.3.4      Licensor and any new Licensee or other party
authorized by Licensor may ship Licensed Products to customers within the
Territory;

                         7.3.5      except as specifically provided herein to
the contrary, all royalties on Net Sales made through the date of such
termination, and if such termination is not due solely to Licensor’s breach, all
Annual Minimum Royalties through the remainder of the term set forth in Section
2.2, shall become immediately due and payable without need for demand; and

10

--------------------------------------------------------------------------------

                        7.3.6      within thirty (30) days after the date of
such termination, Licensee shall deliver to Licensor a detailed written
statement showing the following: (i) the amount, description and locations of
its then existing inventory of each of the Licensed Products in Licensee's
possession, or located at any Licensed Facility, in transit, or in the
manufacturing process as of such date; (ii) the names and addresses of each
manufacturer of any of the Licensed Products, together with their correct
manufacturer registration number or other national identification number,
together with the amounts of all then outstanding confirmed orders from Licensee
to each such manufacturer for each of the Licensed Products; and (iii) the
amounts of all then outstanding confirmed orders from Licensee's customers for
each of the Licensed Products. Licensor shall have the right to take a physical
inventory count to verify the aforementioned statement. Failure of Licensee to
furnish such statement or cooperate in such physical inventory count shall
forfeit Licensee's rights under Section 7.4.

          7.4           Disposal of Stock Upon Termination: Upon termination of
this Agreement, except pursuant to Section 7.1 or 7.2, Licensee may, on a
nonexclusive basis subject to the limitations of this Section 7.4, sell
reasonable quantities of the Licensed Products which are on hand in Licensee's
warehouse, in transit, or in the manufacturing process on the date of
termination, for a period of ninety (90) calendar days; provided that no such
sales shall be made until the accounting required under Paragraph 7.3.6 shall
have been submitted to Licensor; provided further that sales are made, royalties
on Net Sales during such period are paid, and statements for such period
furnished, all in accordance with the provisions of this Agreement; and provided
further that during such period royalties shall be reported, due and payable
monthly no later than the fifteenth (15th) calendar day following the close of
each month. If Licensee wishes to sell all or substantially all of its then
remaining inventory to a single purchaser or group of related purchasers,
Licensee shall advise Licensor of the identity of such prospective purchaser or
purchasers and the terms of the proposed sale, and Licensor or its designee
shall have the right of first refusal to buy the remaining inventory upon the
same terms and the right to receive an assignment and assumption of any or all
then outstanding orders from Licensee to its manufacturers, and from Licensee's
customers to Licensee, for the Licensed Products. Licensee may not order
Licensed Products for delivery within the last quarter of the last year of the
Agreement in excess of one hundred twenty percent (120%) of Licensee’s orders
for Licensed Products for delivery in the last quarter of the immediately
preceding year. Except as specifically provided to the contrary hereunder,
immediately upon termination of this Agreement for any reason whatsoever,
Licensee shall discontinue any and all use of the Granted Rights, and all
work-in-process, tags, labels, packaging, advertising or other materials used in
the manufacture or marketing of the Licensed Products shall, at Licensor's
election and at Licensee's expense, either be immediately destroyed or delivered
to Licensor.

8.      INDEMNITY: Defects; Breach of Warranty: Licensee hereby agrees to
indemnify and defend Licensor and hold Licensor harmless from and against any
and all claims, judgments, liabilities, damages, penalties, losses, costs or
expenses (including reasonable attorneys fees) incurred by reason of, or arising
out of, any alleged or actual defect in any Licensed Product or in any other
manner connected with the manufacture, advertising, promotion, sale or
distribution of the Licensed Products, use of the Licensed Mark, exploitation of
the Granted Rights, or any breach of this Agreement by Licensee or by any of its
Sublicensees or sub-contractors.

11

--------------------------------------------------------------------------------

9.      MISCELLANEOUS PROVISIONS

          9.1           Confidentiality: Licensee shall regard and preserve as
confidential all information related to the business of the Licensor which may
be prepared by Licensor or Licensee or obtained by it from any source as a
result of this Agreement, or otherwise, and information respecting designs,
advertising, promotions and other information which Licensor may provide to
Licensee to assist it in the development of the Licensed Products. Licensee
shall confine and limit the use of all such information and ideas exclusively to
the development of the Licensed Products, and shall not use or adopt such
information and ideas in connection with any product which is not a Licensed
Product. Without limiting the generality of the foregoing:

                            9.1.1      Licensee shall not, without first
obtaining the Licensor's written consent, at any time, whether during the term
of this Agreement or thereafter, disclose to any person, firm, agency, authority
or other enterprise, or in any way use for its benefit any information related
to customer lists, pricing, methods, processes, apparatus, program practices,
employees, or other material conceived, designed, created, developed or
assembled for or by it, its licensees, or its agents, which is not in the public
domain;

                            9.1.2      Licensee shall instruct its employees
having access to such information not to copy, duplicate or otherwise use or
disclose such information to third parties, except as otherwise contemplated by
this Agreement. Licensee shall effect reasonable security precautions to
safeguard such information from theft or from access by persons other than its
employees using it in accordance with this Agreement, and shall promptly notify
Licensor in writing of the nature of any unauthorized possession or use that may
take place;

                            9.1.3      This Section 9.1 shall survive the
termination of this Agreement.

          9.2           No Joint Venture: Licensee shall not use the name,
reputation, or credit of Licensor in any manner whatsoever not specifically
authorized hereunder, nor incur any obligation in Licensor's name. Nothing
herein contained shall be construed to constitute the parties joint venturers,
nor shall any similar relationship be deemed to exist between them.

          9.3           Sublicensing: The license hereby granted is and shall be
personal to Licensee, and shall not be assignable by any act of Licensee or by
operation of law. Licensee shall not grant any sublicense in respect of any of
the Granted Rights without Licensor's prior written approval of the sublicensee
and the sublicense agreement, which approval shall be at Licensor’s sole and
absolute discretion. In the event of any approved sublicense or assignment,
Licensee shall continue to be primarily liable hereunder. Any attempt by
Licensee to grant a sublicense, or to assign, encumber or otherwise transfer or
convey any interest in the Granted Rights, or any of its rights hereunder,
without Licensor's prior written approval, shall be void and shall constitute a
material breach of this Agreement which breach may not be remedied by Licensee
and may, at the discretion of Licensor, result in the immediate termination of
this Agreement. Any dissolution, merger, consolidation or other reorganization
of Licensee, or the sale of any substantial portion of the assets of Licensee
except in the ordinary course of business, shall be deemed an assignment. No
sublicense or assignment shall release Licensee from any of its obligations
under this Agreement and Licensor shall be entitled to enforce the terms and
provisions of this Agreement against Licensee, Licensee's Sublicensee or
assignee, or all of them, as Licensor shall, in its absolute discretion,
determine, and shall not be required to join any other in any action against any
of them. In all events, upon any such sublicense or assignment, Licensee and
Licensee's Sublicensee or assignee shall be jointly and severally liable for the
obligations of Licensee under this Agreement.

12

--------------------------------------------------------------------------------

          9.4           Successors and Assigns: Except as expressly herein
provided to the contrary, this Agreement shall inure to the benefit of and be
binding upon the parties and their respective successors and assigns. This
Agreement is not for the benefit of any third party and shall not be construed
to confer any right or remedy upon any person other than Licensor and Licensee.

          9.5           Horiyoshi Styles: Subject to Section 7.4, Licensee shall
not manufacture, promote, advertise, sell or distribute, or cause to be
manufactured, promoted, advertised, sold or distributed, any current, future or
past Horiyoshi styles of the Licensed Products except under the Licensed Mark
and in accordance with the terms of this Agreement. Except in furtherance of
Licensee’s obligations hereunder, Licensee shall not disclose or permit to be
communicated to any other person, including any affiliate of Licensee, any
styling information relating in any manner to any current, future or past
Horiyoshi styles of the Licensed Products.

          9.6           Disclaimer of Representations and Warranties: Except as
expressly set forth in this Agreement, Licensor makes no representation or
warranty of any kind, express or implied, concerning the Licensed Mark, the
Granted Rights, their ownership, or as to any other matter. Licensor has no
responsibility for the actions of third parties not licensed by Licensor in the
Territory which sell, distribute, trade in or otherwise exploit Horiyoshi
products or products resembling Horiyoshi products, or attempt to do so, within
or outside the Territory, and regardless of whether such third parties obtained
such products from authorized or unauthorized sources. Notwithstanding the
foregoing and anything herein to the contrary, Licensor does hereby represent
and warrant that it has the full power and authority to enter into and perform
under this Agreement, and that it owns and controls the Licensed Mark.

          9.7           Notices: All notices hereunder shall be in writing and
shall be delivered personally, by facsimile, or by express courier or certified
airmail. Delivery shall be deemed effective: (i) at the time of delivery if
personally delivered, (ii) immediately in the event notice is delivered by
facsimile, provided that the party to whom the notice is delivered confirms
receipt thereof, (iii) two (2) business days after deposit thereof with Federal
Express or similar express courier, properly addressed with delivery charges
prepaid, or (iv) five (5) business days after dispatch thereof by certified
airmail, with sufficient airmail postage, return receipt requested. Any notice
shall be given to:

If to Licensor:

Stone Corporation Inc.
Aoyama House #402
4-3-3 Shibuya
Shibuya-Ku, Tokyo
Japan 150-0002
Attn: Steve Suk
Fax: +81 03 5464 6320

With a copy to:

Mr. Yoshihito Nakano
Aoyama House #402
4-3-3 Shibuya
Shibuya-Ku, Tokyo
Fax: +81 03 5464 6320

13

--------------------------------------------------------------------------------

If to Licensee:

Horiyoshi The Third Limited
3113 S. Grand Ave.
Los Angeles, CA 90007 USA
Attn: Mitsuo Kojima
Fax: +1 213-537-0464

With a copy to:

Mathew B. Rabin, A Prof. Law Corp.
9454 Wilshire Blvd., Suite 600
Beverly Hills, CA 90212 USA
Attn: Mathew B. Rabin, Esq.
Fax: +1 310 862 4232

          Any party may, by written notice in compliance with this Section 9.7,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be delivered.

          9.8           Interpretation: This Agreement expresses the entire
understanding of the parties hereto, and supersedes all prior agreements and any
communications, oral or written, between the parties with respect to the subject
matter hereof. The Licensee irrevocably and unconditionally waives any right it
may have to claim damages and/or rescind this Agreement for any
misrepresentation, whether or not contained in this Agreement, unless such
representation was made fraudulently. Section headings are included solely for
convenience or reference and shall not be considered a part of this Agreement.
Time is of the essence as to each provision of this Agreement. The official
language of this Agreement shall be Englishand in any controversies or disputes
between the parties the English text shall control.

          9.9           Choice of Law: This Agreement shall be governed by and
construed in accordance with the laws of the State of California, United States
of America, applicable to contracts entered into and fully to be performed in
that State. Licensee hereby consents to the jurisdiction of the courts of the
State of California, and the United States courts located in the State of
California, in connection with any lawsuit, action or proceeding arising out of
or relating to this Agreement. Any arbitration or litigation between the parties
hereto shall be held in the County of Los Angeles, California. Notwithstanding
the foregoing, the Licensor shall be entitled for its exclusive benefit to take
proceedings against the Licensee in any other territory including the Territory
or the country where the Licensee has its principal place of business.

          9.10           Arbitration: Any dispute arising out of or relating to
this Agreement, including any disagreement with respect to the scope or
interpretation of this Section 9.12, shall be settled by final and binding
arbitration pursuant to the Commercial Arbitration Rules of the American
Arbitration Association. Discovery in accordance with the California Code of
Civil Procedure shall be allowed to the extent the arbitral panel shall
determine. Nothing contained herein shall prevent either party from (i) seeking
and obtaining equitable relief, including but not limited to injunctions,
specific performance or extraordinary writs, (ii) filing legal action to
effectuate any attachment, provided the party seeking attachment stipulates in
such action, upon the other party's request, to arbitrate the merits of such
case.

          9.11           No Waiver: No waiver or modification of any of the
terms of this Agreement shall be valid unless in writing and signed by both
parties. No waiver by either party of a breach hereof or a default hereunder
shall be deemed a waiver by such party of a subsequent breach or default of like
or similar nature.

14

--------------------------------------------------------------------------------

          9.12           Remedies: All rights and remedies provided for in this
Agreement shall be cumulative, and shall not be exclusive of one another or of
any other remedies available at law or in equity.

          9.13           Attorneys Fees: If any legal action or other proceeding
is brought in connection with this Agreement or its interpretation, the
successful or prevailing party shall be entitled to recover reasonable attorneys
fees and other costs incurred in such action or proceeding, in addition to any
other relief to which such party may be entitled.

          9.14           United States Dollars: All references to dollars in
this Agreement are to United States Dollars. All amounts to be paid under this
Agreement shall be paid in legal currency of the United States of America.

          9.15           Corporate Authority: Each party represents and warrants
to the other that all necessary corporate action has been taken, including the
due adoption of a resolution by its board of directors sufficient to enable the
representing and warranting party to enter into this Agreement, to be bound
thereby and to perform fully as required hereunder.

          9.16           Further Documents: Each party shall execute and deliver
all such further instruments, documents and papers, and shall perform any and
all acts necessary, to give full force and effect to all of the terms and
provisions of this Agreement.

          9.17          Counterparts: This Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

          9.18           Licensor may, at its expense, register or record this
Agreement in all countries within the Territory in which such registration or
recordal is required or, in Licensor’s determination, desirable, at Licensor’s
expense. Licensee will cooperate with Licensor in effectuating such
registrations or recordals, or any renewals or amendments thereto. Licensee
agrees to execute any amendments to this Agreement which are reasonably required
to allow recordation of this Agreement with the Trademark Office having
jurisdiction over this matter, as long as such amendments do not materially and
adversely affects the rights or obligations of Licensee hereunder (and in no
event shall any such amendment increase the royalty rates, the Annual Guaranteed
Minimum Royalties or the Sales Quota Requirements).

          9.19           Licensee may, at its expense, cause this Agreement to
be translated, and if Licensee so elects, a copy of the translated version shall
be promptly delivered to Licensor. In the event that there is any conflict or
discrepancy between the English version and any translated version, the English
version shall control.

          9.20           Entire Agreement. This Agreement sets forth the entire
agreement and understanding between the parties with respect to the subject
matter hereof and supersedes any and all prior negotiations, discussions and
agreements relating to the subject matter hereof. This Agreement may not be
orally changed, altered, modified or amended in any respect.

15

--------------------------------------------------------------------------------

///
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

STONE CORPORATION INC.   HORIYOSHI THE THIRD LIMITED (“Licensor”)   (“Licensee”)
            /s/ Steve Suk   /s/ Mitsuo Kojima       Name: Steve Suk   Name:
Mitsuo Kojima       Title: Director   Title: CEO of Horiyoshi Worldwide Inc.,  
  parent company of Horiyoshi The Third     Limited

16

--------------------------------------------------------------------------------

SCHEDULE A

LICENSED MARK

Format of Mark: “Horiyoshi III” and “Horiyoshi The Third”

Trademark registration:

Japan, U.S.A. and other countries under the Madrid Protocol

17

--------------------------------------------------------------------------------